      Case 1:21-cv-00053-SPW-KLD Document 24 Filed 05/27/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                   BILLINGS DIVISION


 KEVIN BRADEN and CYNTHIA                         1:21-cv-00053-BLG-SP W-KLD
 BRADEN,
                                                   ORDER
                     Plaintiffs,
 V.



 CR BARD INCORPORATED,BARD
 PERIPHERAL VASCULAR
 INCORPORATED,

                     Defendants.


      Upon the Joint Stipulation of Dismissal with Prejudice(Doc. 23)between the

parties hereto, by and between their counsel of record,

      IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED

WITH PREJUDICE, with each party to bear their own costs and attorneys' fees.

      The Clerk of Court is directed to notify the parties ofthe making ofthis Order.

      DATED this          day of May,2021.



                                   ^USAN P. WATTERS
                                   United States District Court Judge
